DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 08 April 2022 and 06 May 2022 were filed after the mailing date of the Non-Final Rejection on 25 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment
Claims 1, 4, 9, & 10 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 9, & 10 are allowed as amended.
Claims 2-8 area allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1, 9, & 10, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an ink jet recording apparatus [claim 1] or an ink jet recording method [claim 9] including an ink composition [claims 1, 9, & 10] and an ink encasement with a fill port and a detector, in which the ink composition is encased, comprising all of the limitations as claimed, particularly but not limited to: the detector is a prism including a first surface, a second surface, and a third surface… the third surface being configured to transmit light to either the first or second surface and receive light reflected by either the first or second surface, the third surface being located exterior to the ink encasement.
Prior Art Koike et al. teaches an ink jet recording apparatus and method with an ink encasement, but does not teach the limitation of the detector is a prism including a first surface, a second surface, and a third surface… the third surface being configured to transmit light to either the first or second surface and receive light reflected by either the first or second surface, the third surface being located exterior to the ink encasement.
Prior Art TAKENO et al. teaches an ink jet recording apparatus and method with an ink encasement, but does not teach the limitation of the detector is a prism including a first surface, a second surface, and a third surface… the third surface being configured to transmit light to either the first or second surface and receive light reflected by either the first or second surface, the third surface being located exterior to the ink encasement.
Prior Art Morohoshi et al. teaches an ink jet recording apparatus and method with an ink encasement, but does not teach the limitation of the detector is a prism including a first surface, a second surface, and a third surface… the third surface being configured to transmit light to either the first or second surface and receive light reflected by either the first or second surface, the third surface being located exterior to the ink encasement.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshiyama et al. (US 2002/0140750 A1) teaches prisms for ink detection which are located entirely inside an ink encasement.  Takada et al. (US 6,767,075 B1) teaches prisms for ink detection which are located entirely inside an ink encasement.  Kamiyanagi et al. (US 2013/0114084 A1) teaches prisms for ink detection in an ink encasement. KUMAGAI et al. (US 2020/0361220 A1) teaches typical prisms for ink detection which are located entirely inside an ink encasement.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853